                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       CELGARD, LLC,                                    Case No. 19-cv-05784-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER GRANTING IN PART AND
                                                 v.                                         DENYING IN PART PLAINTIFF’S
                                  10
                                                                                            MOTION FOR SUBSTITUTED
                                  11       SHENZHEN SENIOR TECHNOLOGY                       SERVICE
                                           MATERIAL CO. LTD. (US) RESEARCH
                                  12       INSTITUTE, et al.,                               Re: Dkt. Nos. 17, 34
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14          Plaintiff Celgard, LLC (“Celgard”) filed this patent infringement action on September 16,

                                  15   2019. Defendants are Shenzhen Senior Technology Material Co. Ltd. (“Senior-China”) and

                                  16   Shenzhen Senior Technology Material Co. Ltd. (US) (“Senior-US”). According to defendants,

                                  17   Senior-China is a publicly traded Chinese corporation, and Senior-U.S. is a California corporation

                                  18   and subsidiary of Senior-China. Dkt. No. 30 at ECF 6-7.
                                  19          Celgard now moves for an order for “substituted service” under Rule 4(f)(3).1

                                  20   Specifically, Celgard asks that the Court not only permit defendants to be served via their U.S.

                                  21   counsel, Latham & Watkins LLP, but also retroactively deem service to be effective as of

                                  22   September 17, 2019 when Celgard emailed a copy of the complaint and summons to counsel at the

                                  23   Silicon Valley office of another law firm, Ropes & Gray LLP.2

                                  24
                                       1
                                  25    The present motion is a non-dispositive matter that does not require the full consent of all parties
                                       under 28 U.S.C. § 636. See, e.g., Carrico v. Samsung Elecs., Co. Ltd., No. 15-cv-02087-DMR
                                  26   (N.D. Cal., May 10, 2016). Although Celgard requested that its motion be briefed and heard on
                                       shortened time, the Court denied that request for lack of good cause. Dkt. No. 22.
                                  27   2
                                         Celgard also subsequently sent a copy of the complaint and summons to Ropes & Gray via
                                  28   Federal Express. Celgard says it initially attempted service on Ropes & Gray based on some
                                       involvement that firm reportedly had in connection with settlement discussions in another patent
                                   1            After the present motion was filed, Celgard filed a proof of service with respect to Senior-

                                   2   U.S. Dkt. No. 29. Celgard and Senior-U.S. have since stipulated that Senior-U.S. may have an

                                   3   extension of time to November 21, 2019 to respond to Celgard’s complaint. Dkt. No. 32.

                                   4   Celgard’s pending motion for alternate service therefore is deemed moot as to Senior-U.S.

                                   5            As for Senior-China, the dispute over alternate service remains unresolved. The United

                                   6   States and China are signatories to the Hague Convention, which provides a means of effecting

                                   7   service of process in this matter. However, the parties’ respective papers indicate that the timing

                                   8   and manner of service are not the focus of their ongoing disagreement. Indeed, Senior-China is

                                   9   willing to waive formal service of process, and Celgard apparently is willing to give Senior-China

                                  10   until December 16, 2019 (a date proposed by Senior-China) to respond to the complaint. Dkt. No.

                                  11   30 at ECF 5; Dkt. No. 33 at ECF 10, 11. In the course of negotiating a possible compromise,

                                  12   however, both Celgard and Senior-China sought to impose additional, extraneous conditions on
Northern District of California
 United States District Court




                                  13   one another. Senior-China required Celgard to agree to refrain from moving for preliminary

                                  14   injunctive relief at any time before Senior-China responds to the complaint. For its part, Celgard

                                  15   insisted that defendants waive their right to proceed before a district judge appointed under Article

                                  16   III of the U.S. Constitution, and instead consent to the jurisdiction of a magistrate judge for all

                                  17   proceedings in this matter, including trial. The parties apparently are now before the Court

                                  18   because they could not reach agreement on their respective proposed additional terms.

                                  19            The Court offers no comment on the parties’ additional conditions, except to say that they

                                  20   have no bearing on the present motion. The sole question presented is whether the Court should

                                  21   permit Senior-China to be served by a means other than through the Hague Convention. Upon

                                  22   consideration of the moving and responding papers, the Court grants the motion in part and denies

                                  23   it in part.3

                                  24

                                  25   infringement action Celgard filed earlier this year, Celgard, LLC v. Targray Technology Int’l, Inc.,
                                       No. 5:19-cv-02401-VKD. Neither Senior-China nor Senior-U.S. were named defendants in that
                                  26   prior suit, and Ropes & Gray did not represent any party to that action. Ropes & Gray
                                       subsequently advised that they do not represent Senior-China or Senior-U.S. in the present action
                                  27   and are not authorized to accept service of process.
                                       3
                                  28    The Court previously took the matter under submission without oral argument. Dkt. No. 22.
                                       Although the Court finds Senior-China’s sur-reply unnecessary to the resolution of this matter, it
                                                                                      2
                                   1          Rule 4(f) governs service of process on individuals and corporations outside the United

                                   2   States, and authorizes service “by any internationally agreed means of service,” including through

                                   3   the Hague Convention. Fed. R. Civ. P. 4(f)(1); see also Fed. R. Civ. P. 4(h). Alternatively, Rule

                                   4   4(f)(3) allows service “by other means not prohibited by international agreement, as the court

                                   5   orders.” Fed. R. Civ. P. 4(f)(3). Rule 4(f)(3) does not “create a hierarchy of preferred methods of

                                   6   service of process,” and “service of process under Rule 4(f)(3) is neither a last resort nor

                                   7   extraordinary relief.” Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014-15 (9th Cir.

                                   8   2002) (internal quotations and citation omitted). Rather, the rule “is merely one means among

                                   9   several which enables service of process on an international defendant.” Id. at 1015. All that Rule

                                  10   4(f)(3) requires is service (1) directed by the court and (2) not prohibited by international

                                  11   agreement. Id. at 1014. Additionally, the alternate means of service must comport with due

                                  12   process. Id. at 1016. China is a signatory to the Hague Convention, and ordinarily, should be
Northern District of California
 United States District Court




                                  13   served in that manner unless the Court, in its discretion, determines that “the particularities and

                                  14   necessities of a given case require alternate service of process under Rule 4(f)(3).” Id.

                                  15          Although Senior-China points out that Celgard has not yet attempted service under the

                                  16   Hague Convention, as noted above, Rule 4(f) does not prefer or require service by other means.

                                  17   Rio Properties, Inc., 284 F.3d at 1015 (“[N]o language in Rules 4(f)(1) or 4(f)(2) indicates their

                                  18   primacy, and certainly Rule 4(f)(3) includes no qualifiers or limitations which indicate its

                                  19   availability only after attempting service of process by other means.”); see also In re LDK Solar

                                  20   Sec. Litig., No. C07-05182 WHA, 2008 WL 2415186, at *2 (N.D. Cal. June 12, 2008)

                                  21   (“Significantly, [Rule] 4(f)(3) stands independently of [Rule] 4(f)(1); it is not necessary for

                                  22   plaintiffs to first attempt service through ‘internationally agreed means’ before turning to ‘any

                                  23   other means not prohibited by international agreement.’”) (quoting Rule 4(f)(1), (3)).

                                  24          Celgard proposes to serve Senior-China through its U.S. counsel and seeks retroactive

                                  25   permission to serve Ropes & Gray through the September 17 email Celgard sent to that firm. The

                                  26   Court declines to retroactively authorize the September 17 email, which was sent before Celgard

                                  27

                                  28
                                       has considered that filing, as well as Celgard’s opposing papers. Dkt. Nos. 34, 35.
                                                                                         3
                                   1   sought leave to do so. Brockmeyer v. May, 383 F.3d 798, 806 (9th Cir. 2004) (stating that

                                   2   plaintiffs “must obtain prior court approval for the alternative method of serving process.”).

                                   3          While Senior-China argues that service through email or Federal Express is not allowed

                                   4   without prior court approval, Senior-China does not contend that service on its U.S. litigation

                                   5   counsel at Latham & Watkins through such means is prohibited by the Hague Convention or any

                                   6   other international agreement. Rather, Senior-China argues that the circumstances of the present

                                   7   action do not support alternate service at all.

                                   8          Celgard’s justification for alternate service is weak. Celgard makes an unsupported claim

                                   9   that service through the Hague Convention will be too cumbersome and costly. Generally, the fact

                                  10   that alternate service will be faster does not, by itself, justify service by alternate means. Keck v.

                                  11   Alibaba.com, Inc., 330 F.R.D. 255, 259 (N.D. Cal. 2018). Nor has Celgard convincingly

                                  12   demonstrated that there is any particular urgency in this matter.
Northern District of California
 United States District Court




                                  13          At the same time, however, Senior-China indisputably already has actual notice of this

                                  14   action. Indeed, both defendants have been actively communicating with Celgard and acting in this

                                  15   litigation through their counsel at Latham & Watkins. As noted above, Senior-U.S. has been

                                  16   served. Permitting alternate service as to Senior-China therefore will ensure that this matter will

                                  17   be able to proceed without undue delay. Accordingly, the Court authorizes service via email and

                                  18   Federal Express on Latham & Watkins, Senior-China’s U.S. counsel in this litigation. Celgard

                                  19   shall proceed to effect such service forthwith, and in any event, no later than November 4, 2019.

                                  20   The Court finds that, under the circumstances presented, these means of service comport with due

                                  21   process. See Juicero, Inc. v. iTaste Co., No. 17-cv-01921-BLF, 2017 WL 3996196, at *3 (N.D.

                                  22   Cal. June 5, 2017) (finding that alternate service was reasonably calculated to apprise defendants

                                  23   of the pending action where the defendants were already in contact with plaintiff through their

                                  24   U.S.-based legal counsel). Senior-China shall have until December 16, 2019 to respond to the

                                  25

                                  26
                                  27

                                  28
                                                                                          4
                                   1   complaint.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 28, 2019

                                   4

                                   5
                                                                      VIRGINIA K. DEMARCHI
                                   6                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  5
